DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
 Previous Rejections
Applicant’s arguments, filed 11/08/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Budijono et al (US 2015/0284660 A1), in view of Dihora et al (US 2011/0268802 A1).
Budijono taught a consumer product [0012] comprising a composition [abstract], said composition comprising a builder (e.g., reads on an adjunct material) [0116] and, a first and a second microcapsule, respectively encapsulating a first and a second perfume oil (e.g., reads on a first and a second population of microcapsules) [abstract]. The first and second microcapsules were different [0085].
At least 75 %, 85 % or even 90 % of the microcapsules had a particle size range of from about 1 micron to about 100 microns (e.g., reads on a first and a second population of microcapsules, each population having a particle size from 2 microns to 80 microns, where the sizes of the first and second microcapsules are different) [0092]. The microcapsules comprised isopropyl myristate (e.g., reads on a partitioning modifier) at 0 % to 50 % [0085]. 
The amounts of the first and second perfume oils were different [claim 7]. Primarily, the first perfume oil was at less than 50 % by weight, and the second perfume oil was at more than 50 % by weight [0083]. The weight of the perfume oil could be as much as 100 % [0085].
Preferred uses of the microcapsules were in home care applications; in particular, all-purpose cleaners and fabric care applications [0083].
Budjiono taught [0085] isopropyl myristate as an “other constituent” typically included with perfume oils. Although Budjiono’s isopropyl myristate reads on the claimed isopropyl myristate (e.g., chemical compounds and their properties are inseparable, see MPEP 2112.01 II), Budjiono did  not specifically define isopropyl myristate as a partitioning modifier, as instantly recited.
Nevertheless, Dihora defined isopropyl myristate as a partitioning modifier [0031, 0071, 0324, claim 3].
It would have been prima facie obvious to one of ordinary skill in the art that isopropyl myristate is a partitioning modifier. The ordinarily skilled artisan would have been guided by Dihora’s definition as such [Dihora: ¶s 0031, 0071, 0324 and at claim 3].
The instant claim 1 recites a first and a second particle size, each at 2-80 microns, where the first and second sizes were different. The instant claim 1 further recites a weight ratio of from 2:3 to 3:2 of the partitioning modifier to the first perfume oil. The instant claim 1 further recites a weight ratio of greater than 0 to less than 2:3 of the partitioning modifier to the second perfume oil.
Budijono taught a first and a second microcapsule, each at 1-100 microns; isopropyl myristate (e.g., partitioning modifier) at 0 % to 50 %; the first perfume oil at less than 50 % by weight; the second perfume oil at more than 50 % by weight, where the weight of the perfume oil could be as much as 100 %.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Budijono, in view of Dihora, reads on claims 1, 16 and 21.
The instant claim 4 recites that the weight ratio of the first population of microcapsules to the second population of microcapsules exceeds 1:1. 
Claim 4 is rendered prima facie obvious because Budijono taught [0085] the relative amounts of the two types of capsules in a particular formulation can vary from 1 to 99 % by weight of one type and 99 to 1 % of the other type. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 7 is rendered prima facie obvious because Budijono taught a single perfuming compound [claim 3, 0023-24].
Claims 8-9 are rendered prima facie obvious because Budjiono taught a free perfuming oil, different from the first and second perfume oils [see ¶s 132, 137 and 143].
Claim 11 is rendered prima facie obvious because Budjiono taught [0090] the shell comprising cross-linked melamine formaldehyde.
Claim 12 is rendered prima facie obvious over the teachings of Budjiono.
Claim 12 recites the shell material comprising a reaction product of a first and second substance with an emulsifier, where the first substance further comprises a reaction product of an amine with an acrylate, an acid and an initiator. These are product-by-process limitations. Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. 
Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, Budjiono’s microcapsules containing shell materials reads on the claimed consumer product comprising perfume oil microcapsules. As such, the patentability of the instant composition does not depend on its method of production, and the Applicant’s limitation regarding the reaction process of forming the shell wall is not patentable, in view of Budjiono. MPEP 2113.
Claim 13 is rendered prima facie obvious because Budjiono taught surfactants [0001] at more than 10 % [0018].
The instant claim 13 recites 0.01-30 % surfactant. Budjiono taught more than 10 % surfactant. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 14-15, 17-18 and 20 are rendered prima facie obvious because Budjiono taught fabric softening [0012], water [0102], EDTA (e.g., reads on chelants) [0116], deposition aids [0114] and polyvinyl alcohol [0098].
Claim 19 is rendered prima facie obvious because Budjiono taught a mixture of microcapsules provided as a composition (e.g., reads on a single unit dose) [abstract].
Claim 22 is rendered prima facie obvious because Budjiono taught different perfume oils [0017].
Claim 23 is rendered prima facie obvious because Budjiono taught shells materials as the same or different [0089].

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. 
Applicant argued that Budijono fails to disclose the present invention, in that Budijono does not disclose two populations of capsules containing different amounts of perfume oil and partitioning modifiers.
The Examiner disagrees. Budijono, at the abstract, taught a first perfume microcapsule encapsulating a first perfume oil, and a second perfume microcapsule encapsulating a second perfume oil. At [0085], Budijono taught that “the amounts of perfuming oil per weight in the capsules can be varied”; and, at the same section, Budijono taught that the microcapsules comprised isopropyl myristate at 0 % to 50 % (e.g., reads on different amounts of the partitioning modifier). Additionally, at [claim 7], Budijono taught different amounts of one perfume oil, relative to the other.

Applicant argued that Budijono did not teach isopropyl myristate as a partitioning modifier. 
The Examiner responds that Budjiono taught [0085] isopropyl myristate as an “other constituent” typically included with perfume oils. Although Budjiono’s isopropyl myristate reads on the claimed isopropyl myristate (e.g., chemical compounds and their properties are inseparable, see MPEP 2112.01 II), Budjiono did  not specifically define isopropyl myristate as a partitioning modifier, as instantly recited.
Nevertheless, Dihora defined isopropyl myristate as a partitioning modifier [0031, 0071, 0324, claim 3].
It would have been prima facie obvious to one of ordinary skill in the art that isopropyl myristate is a partitioning modifier. The ordinarily skilled artisan would have been guided by Dihora’s definition as such [Dihora: ¶s 0031, 0071, 0324 and at claim 3].

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7-9 and 11-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,085,008.
Although the claims at issue are not identical, they are not patentably distinct from each other because the species recited in the claims of the issued patent (methods for making compositions containing multiple populations of microcapsules) falls within the genus (compositions containing multiple populations of microcapsules) recited in the claims of the instant application, and thus read on the instant claims.

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. 
Applicant will consider filing a terminal disclaimer upon indication of allowable subject matter, to which the Examiner responds that no claims are allowed. The nonstatutory double patenting rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612